DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because:
the original disclosure does not provide support for the blowing agents comprising cyclopentane present in an amount of 8 to 15 parts by weight based on the total weight of component B.  Applicant cites page 3, lines 5 – 13, of the as-filed application as support for this limitation. It is noted that 8 to 15 parts by weight cyclopentane is disclosed in this section.  However, the specification does not teach this amount in relation to any component, e.g. component B; and
the original disclosure also does not provide support for the blowing agents comprising water present in an amount of 1.5 to 2.6 parts by weight based on the weight of component B.  Applicant cites page 3, lines 5 – 13, of the as-filed application as support for this limitation.  However, water is indicated to be provided in an amount of 1.5 to 2.6 wt%, based on the mass of component B, which are not necessarily the same amounts as 1.5 to 2.6 parts by weight based on the weight of component B.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,274,642 to Rotermund et al. or – alternatively - US 6,274,642 to Rotermund et al. in view of US 2007/0259981 to Eling et al.
Regarding Claims 1 and 12.  Rotermund et al. teaches a rigid polyurethane foam prepared from a reaction system (Column 2, Lines 44 – 64).  The foams may be prepared by a discontinuous process such as one in which the reaction mixture is prepared in a foaming machine and then poured into a mold.  In Example 17, the reaction system comprises:
an isocyanate component A comprising Isocyanate 1;
a component B totaling 100 parts by weight which comprises:
	polyols B1 comprising
57.3 parts by weight (57.3 weight percent) Polyol 2 which is prepared with sorbitol and propylene oxide, i.e. it is a polyether polyol started with sorbitol.  Polyol 2 has a functionality of 5 and a hydroxyl number of 495 mgKOH/g.  Using its reported functionality and molecular weight, Polyol 2 can be calculated to have a molecular weight of roughly 492 g/mol;
 30.0 parts by weight (30.0 weight percent) Polyol 4 which is prepared with 2,3- and 3,4-toluenediamine and ethylene and propylene oxide, i.e. it is a polyether polyol started with ortho-toluenediamine.  Polyol 4 has a hydroxyl number of 395 mgKOH/g.  As it is started with an initiator with a functionality of 4 (TDA), Polyol 4 is reasonably expected to have a functionality of 4.  Using its reported hydroxyl number and expected functionality, Polyol 4 can be calculated to have a molecular weight of roughly 586 g/mol;
	and 1 parts by weight Polyol 6d.  Relative to 100 parts by weight Polyols 2 and 4, Polyol 6d can be calculated to be provided in an amount of roughly 1.1 parts by weight.  Polyol 6d is prepared from propylene glycol as an initiator and is therefore reasonably expected to have a functionality of 2.  Using its reported hydroxyl number (55 mgKOH/g) and expected functionality, Polyol 6d can be calculated to have a molecular weight of roughly 2040 g/mol and thus corresponds to the instantly claimed at least one long chain polyether polyol;
water and cyclopentane as blowing agents; and
DMCHA as the catalyst (see Column 4, Lines 54 – 58; Column 4, Line 65 – Column 5, Line 3; Column 5, Lines 32 – 36; and Example 17 in second table in Column 8).
In addition to the aforementioned ingredients, component B of Example 17 in Rotermund et al. further comprises dipropylene glycol and glycerol.  It is noted that instant Claim 1 sets forth component B “consists essentially of” the recited ingredients and none of these categories encompasses dipropylene glycol and glycerol.  However, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising”.  In the instant case, there is no evidence that the presence of dipropylene glycol and/or glycerol would materially affect the basic and novel characteristics of the claimed invention and the specification does not provide a clear indication is to what these characteristics are.   Component B “consisting essentially of” of the claimed components has thus been construed as equivalent to “comprising”, with component B in Example 17 of Rotermund comprising all of the claimed components as detailed above.
The Office also recognizes that the amount of Polyol 2, corresponding to the polyol described in B1-1) in instant Claim 1, lies just outside the instantly claimed range of 60 to 90 weight.  However, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.  
Alternatively, with respect to the amount of Polyol 2, Eling et al. also teaches the concept of combining sorbitol-initiated and TDA-initiated polyether polyols, with the former type constituting 50 to 95 weight percent of the polyol component (Paragraphs 0023).  In Examples 2, 3, and 5 – 7, the sorbitol initiated polyether is specifically provided in an amount of from 65 to 81 weight percent of the isocyanate-reactive materials.  Rotermund et al. and Eling et al. are analogous art as they are from the same field of endeavor, namely rigid polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to increase the quantity of Polyol 2 in Example 17 of Rotermund et al. to an amount as exemplified by Eling et al.  The motivation would have been that doing so would reduce the relative amount of TDA-initiated polyol.  Eling et al. teaches higher quantities of TDA-initiated polyol results in foam products with are too soft and have poor dimensional stability at elevated temperatures (Paragraph 0026), thus it would be desirable to use a lower amount thereof to avoid these properties.
Regarding Claim 2.  Rotermund et al. teaches the rigid polyurethane foam of Claim 1 wherein, in Example 17, the isocyanate used (Isocyanate 1) is LUPRANAT® M 20, which is a polymethylene polyphenyl polyisocyanate mixture (Column 5, Lines 52 – 55; Example 17 in second table in Column 8).
Regarding Claims 3 – 5 and 13 - 15.  Rotermund et al. teaches the rigid polyurethane foam of Claim 1 but is silent regarding its compressive strength, pressure tank shrinkage, and adhesion strength values.  However, Rotermund et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a foam having the instantly claimed properties values, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. 
Regarding Claim 11.  Rotermund et al. teaches the rigid polyurethane foam of Claim 1 and additionally teaches these foams are known thermal insulation materials (Column 1, Lines 6 – 11).

Claims 6 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,274,642 to Rotermund et al. or, alternatively, US 6,274,642 to Rotermund et al. in view of US 2007/0259981 to Eling et al. – as applied to Claim 1 above – and further in view of US 5,686,500 to Fishback et al.
Regarding Claims 6 – 9.  Rotermund et al. teaches the rigid polyurethane foam of Claim 1.  Rotermund et al. teaches these foams are known thermal insulation materials (Column 1, Lines 6 – 11) but does not expressly teach forming it as a composite material.  However, Fishback et al. teaches the concept of preparing a sandwich structure/composite panel in which the polyurethane foam may be injected between two layers and foamed in place.  The layers may be made of aluminum, ABS, or polystyrene.  The composite may be formed in a mold in which the surfaces contacting the reaction mixture form a part of the finished article (Column 15, Line 7 – Column 16, Line 38).  Rotermund et al. and Fishback et al.  are analogous art as they are from the same field of endeavor, namely rigid polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam of Rotermund et al. as a composite as taught by Fishback et al.  The motivation would have been that Rotermund et al. teaches these foams are known thermal insulation materials (Column 1, Lines 6 – 11) and Fishback et al. details this to be a suitable method for using foams in such applications.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,274,642 to Rotermund et al., as evidenced by US 5,981,612 to Keppeler et al. – alternatively - US 6,274,642 to Rotermund et al. in view of US 2007/0259981 to Eling et al., as evidenced by US 5,981,612 to Keppeler et al.
Regarding Claim 20.  Rotermund et al. teaches a rigid polyurethane foam prepared from a reaction system (Column 2, Lines 44 – 64).  The foams may be prepared by a discontinuous process such as one in which the reaction mixture is prepared in a foaming machine and then poured into a mold.  In Example 17, the reaction system comprises:
an isocyanate component A comprising Isocyanate 1;
a component B totaling 100 parts by weight which comprises:
	polyols B1 comprising
57.3 parts by weight (57.3 weight percent) Polyol 2 which is prepared with sorbitol and propylene oxide, i.e. it is a polyether polyol started with sorbitol.  Polyol 2 has a functionality of 5 and a hydroxyl number of 495 mgKOH/g.  Using its reported functionality and molecular weight, Polyol 2 can be calculated to have a molecular weight of roughly 492 g/mol;
 30.0 parts by weight (30.0 weight percent) Polyol 4 which is prepared with 2,3- and 3,4-toluenediamine and ethylene and propylene oxide, i.e. it is a polyether polyol started with ortho-toluenediamine.  Polyol 4 has a hydroxyl number of 395 mgKOH/g.  As it is started with an initiator with a functionality of 4 (TDA), Polyol 4 is reasonably expected to have a functionality of 4.  Using its reported hydroxyl number and expected functionality, Polyol 4 can be calculated to have a molecular weight of roughly 586 g/mol;
	and 1 parts by weight Polyol 6d.  Relative to 100 parts by weight Polyols 2 and 4, Polyol 6d can be calculated to be provided in an amount of roughly 1.1 parts by weight.  Polyol 6d is prepared from propylene glycol as an initiator and is therefore reasonably expected to have a functionality of 2.  Using its reported hydroxyl number (55 mgKOH/g) and expected functionality, Polyol 6d can be calculated to have a molecular weight of roughly 2040 g/mol and thus corresponds to the instantly claimed at least one long chain polyether polyol;
water and cyclopentane as blowing agents; and
DMCHA as the catalyst (see Column 4, Lines 54 – 58; Column 4, Line 65 – Column 5, Line 3; Column 5, Lines 32 – 36; and Example 17 in second table in Column 8).
In addition to the aforementioned ingredients, component B of Example 17 in Rotermund et al. further comprises dipropylene glycol and glycerol.  It is noted that instant Claim 1 sets forth component B “consists of” the recited ingredients and none of these categories encompasses dipropylene glycol and glycerol.  However, in the disclosure, Rotermund teaches the optional use of hydroxyl-functional chain extenders and/or crosslinkers (Column 4, Lines 21 – 23).  Keppeler provides evidence that both dipropylene glycol and glycerol correspond to a chain extender and/or crosslinker compound which modify the mechanical properties, e.g. the rigidity, of polyurethane foams (Column 6, Lines 3 – 16).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam of Example 17 of Rotermund with a component B that is free of dipropylene glycol and glycerol.  Component B would then correspond to a component consisting of all of the instantly claimed ingredients.  The motivation would have been that Rotermund teaches these components are optional (Column 4, Lines 21 – 23) and thus a person of ordinary skill in the art would readily envision preparing foams without dipropylene glycol and glycerol.  Furthermore, Rotermund contemplates adjusting the flexibility/rigidity properties of its foams (see, for example, Column 4, Line 16) and Keppeler has provided evidence chain extenders and crosslinkers modify these properties (Column 6, Lines 3 – 16).
The Office recognizes that the amount of Polyol 2, corresponding to the polyol described in B1-1) in instant Claim 1, lies just outside the instantly claimed range of 60 to 90 weight.  However, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.  
Alternatively, with respect to the amount of Polyol 2, Eling et al. also teaches the concept of combining sorbitol-initiated and TDA-initiated polyether polyols, with the former type constituting 50 to 95 weight percent of the polyol component (Paragraphs 0023).  In Examples 2, 3, and 5 – 7, the sorbitol initiated polyether is specifically provided in an amount of from 65 to 81 weight percent of the isocyanate-reactive materials.  Rotermund et al. and Eling et al. are analogous art as they are from the same field of endeavor, namely rigid polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to increase the quantity of Polyol 2 in Example 17 of Rotermund et al. to an amount as exemplified by Eling et al.  The motivation would have been that doing so would reduce the relative amount of TDA-initiated polyol.  Eling et al. teaches higher quantities of TDA-initiated polyol results in foam products with are too soft and have poor dimensional stability at elevated temperatures (Paragraph 0026), thus it would be desirable to use a lower amount thereof to avoid these properties.

Allowable Subject Matter
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a rigid polyurethane foam prepared from a reaction system comprising a component B consisting essentially of all of the claimed ingredients in the claims amounts, including B1-1) 60 to 80 weight percent, based on the average mass of component B, of a polyether polyol started with sucrose and a polyether started with sorbitol, which each have a functionality of from 4 to 8 and a molecular weight of 400 to 1500 g/mol as measured in accordance with GB/T 21863-2008.  
Example 17 of US 6,274,642 to Rotermund et al. corresponds to the closest prior art.  Component B in this example comprises all of the instantly claimed ingredients, except for an additional polyether started with sorbitol.  While Rotermund et al. discloses the use of a sorbitol-initiated polyether polyol in conjunction with a sucrose polyether polyol in other examples, its molecular weight is outside the claimed range and no ortho-toluenediamine initiated polyol is used in these examples.  Rotermund et al. also provides no discussion in the general disclosure with respect to providing all of the instantly claimed polyols together in its component B.  Additionally, no other prior art reference of record contains a teaching or motivation which would lead of person of ordinary skill in the art to modify component B in Example 17 of Rotermund et al. to include a sorbitol-initiated polyether polyol having the claimed properties in the claimed amount.   The subject matter of Claims 16 and 19 is thus neither anticipated nor rendered obvious by the prior art.

Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive.  Applicant argues that Rotermund et al. does not teach a component B “consisting essentially of” or “consisting of” only the instantly claimed ingredients.  The Office does acknowledge that dipropylene glycol and glycerol are provided in component B of Example 17 of the reference.  However, for the reasons detailed in the rejections of Claims 1 and 20, it is the Office’s position that this embodiment of Rotermund et al. is still properly relied upon to render obvious the instantly claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764